UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6439


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL KENTA DAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:07-cr-00086-D-1)


Submitted: June 14, 2018                                          Decided: June 19, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Kenta Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Kenta Davis appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Davis, No. 7:07-cr-00086-D-1 (E.D.N.C. Apr. 16, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2